EXAMINER’S AMENDMENT/REMARKS
This application remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at  (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with AXEL NIX on 11 MAY 2022.
The application has been amended as follows: 

Amendments to the Abstract:
Replace the Abstract with the Abstract appearing on the last page of this action.

Amendments to the Specification:
Amend [0153] with the following replacement paragraph:

[0153] Fig. 7 shows a 

Amend [0183] with the following replacement paragraph:

[0183] Thereby is in Fig. 7 a 
a cross section. Shown are a central spindle 71, three planetary spindles 72, a 
surrounding, cylindrical housing 70 and an internally toothed liner 74.  In the 
void of the internally toothed liner 74, the central spindle 71 and the planetary 
spindles 72 leave open voids 73.  The planetary spindles 72 bear each 5 teeth on 
their circumference.  In the execution example, this results in a cross section of 
the void (crosswise to the longitudinal direction of the extruder) with an area of 
2583 square millimeters.

Amendments to the Claims:
Claim 26, line 6:  replace “liner” with --internally toothed liner--;
	Line 7:  replace “liner” with --internally toothed liner--;
	Line 16:  replace “module” with --planetary roller extruder module--;
Line 22:  before “adjacent” insert --of--.
Claim 28, line 5:  replace “melt comprising” with --melt supply comprises--. 

Claim 30, line 3:  replace “module” with --planetary roller extruder module--.

CANCEL claim 34.

Claim 35, line 1:  replace “34” with --26--.

Claim 40, line 5:  replace “liner” with --internally toothed liner--.

Claim 41, line 10:  replace “liner” with --internally toothed liner--;
Line 14:  replace “liner” with --internally toothed liner--.

Claim 46, line 6:  replace “liner” with --internally toothed liner--;
Line 13:  replace “liner” with --internally toothed liner--.

Claim 47, line 2:  replace “liner” with --internally toothed liner--;
penultimate line:  replace “liner” with --internally toothed liner--.

*  *  *


The above changes were suggested by the examiner to place the application in immediate condition for allowance.  The changes were made such that the revised abstract is presented on a separate page, apart from any other text, such that the claims comply with 35 USC 112(b) and (d) and to improve the clarity/consistency of the claim language.  The revisions to the specification and claim 28 were requested by Applicant to correct the description of the subject matter shown in Figure 7 and revise claim 28 to comply with 112(b).  The revisions herein were not made in view of any prior art issues.
The following is an Examiner's Statement of Reasons for Allowance: 
The claims are deemed allowable over the prior art of record in view of Applicant’s remarks filed 5 MAY 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday during customary business hours.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





11 May 2022






In the Abstract:

    PNG
    media_image1.png
    329
    801
    media_image1.png
    Greyscale